Title: To James Madison from Punqua Wingchong, 5 February 1809
From: Punqua Wingchong
To: Madison, James



Respected Sir
Canton Feby. 5th. 1809

To your generous, and humane disposition, I am indebted for the pleasure I take in addressing you from my native country.  Detained therefrom two long years, I fear I should not for some time to come, have embraced those who are most dear to me, if you had not lent your aid to effect my return.  My passage was four and a half months and during that time I enjoyed good health.  On my arrival I was received by all my family who are well.  My grandfather has somewhat improved his strength, but continues infirm.  As a small testimony of my gratitude for the attention I was honored with by yourself & family I beg your acceptance of a work box for your amiable lady, and a likeness of Confucius, which I hope will be agreeable to yourself.  I shall look with anxiety for the arrival of ships from your happy country, announcing your appointment to the chief magistracy of America, and the universal approbation of your fellow citizens.  May you long preside over them, a free happy people, and may the blessings of God rest on your head.  With mine & my family best wishes for the happiness of yourself & Yours, I am with every sentiment of Gratitude and respect, your obliged

Punqua Wingchong

